DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the toner particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10-13, and 15-18  are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kanzaki [JP2000-177019, newly cited].
Kanazaki discloses a method of producing a 3-dimensional (3D) part, the method comprising: printing, by a deposition system (90), a plurality of 2-dimensional layers (toner) onto a plurality of carrier sheets (sheet 1), wherein the plurality of carrier sheets (1) are spaced apart from one another and move through the deposition system in a direction on a conveyor belt (50) (Figure 10; paragraph 0074-76, 0083); successively transferring, by a transfer system (300A), at least one 2D layer from at least one carrier sheet (1) of the plurality of carrier sheets, onto the 3D part (3), wherein the 3D part is located on a base substrate (40) (Figure 10; paragraph 0084), wherein the plurality of carrier sheets (1) move through the transfer system in the direction on the conveyor belt (Figure 10; paragraph 0083); providing the carrier sheets to a tray (sheet reversal feeding part 51) via the conveyor belt (50) and feeding the carrier sheets (1) from the tray (51) onto the conveyor belt (50) to return to the deposition system (90) (Figure 10; paragraph 0083-85).
With respect to claim 2, Kanazaki discloses the deposition system is configured to successively print the plurality of 2D layers onto the plurality of carrier sheets without changing the direction of the plurality of carrier sheets during a deposition process, and the transfer system is configured to successively print the plurality of 2D layers onto the 3D part without changing the direction of the plurality of carrier sheets during a transfer process (Kanazaki shows both the deposition system 90 and the transfer system work in a direction horizontally from left to right in Figure 10). 
With respect to claim 3, Kanazaki discloses the plurality of 2D layers are successively printed onto the plurality of carrier sheets while the transfer system transfers at least one 2D layer onto the 3D part (Figure 10). 
With respect to claim 5, Kanazaki discloses the deposition system may comprise an electromagnetic radiation emission device (light source that is applied to a photosensitive drum; paragraph 0053, 0075). 
With respect to claim 6, Kanazaki discloses printing the plurality of 2D layers onto the plurality of carrier sheets comprises: applying toner particles to the plurality of carrier sheets using the electromagnetic emission device (paragraph 0074-0076). 
	With respect to claim 8, Kanazaki discloses printing the plurality of 2D layers onto the plurality of carrier sheets comprises: applying material to the plurality of carrier sheets using a jetting print head (paragraph 0069-70, 0074). 
	With respect to claim 10, Kanazaki discloses the first 2D layer is transferred onto the 3D part using heat and pressure (paragraph 0031).
	With respect to claim 11, Kanazaki shows the plurality of layer are aligned by the edges of the sheets (1) (Figure 10). 
	With respect to claim 12, Kanazaki discloses feeding, by a feed system (rollers 56), the plurality of carrier sheets from the deposition system to the transfer system (Figure 10). 
With respect to claim 13, Kanazaki discloses the feed system comprises a conveyer belt, wherein all portions of the conveyor belt are driven at a uniform speed in the direction and a directionality of motion of the conveyer belt is maintained during the production of the 3D part (Figure 10). 
With respect to claim 15, Kanazaki discloses the first 2D layer defines a first pattern corresponding to a cross-section of the 3D part (paragraph 0029). 
With respect to claims 16-17, Kanazaki discloses the first 2D layer further comprises a second pattern that does not correspond to the cross-section of the 3D printed part (Kanazaki discloses a pattern of “garbage” outside of the contour shape, paragraphs 0054-55). 
With respect to claim 18, Kanazaki discloses the first set of materials comprises a set of active materials (color toner) and the second material comprises a support material (transparent toner) (paragraphs 0058-64). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazaki in view of Phelps [US10279577, of record, previously cited].
Kanazaki discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Kanazaki. Kanazaki discloses transferring toner particles, but fails to disclose the type of toner particles. 
Phelps discloses a method of 3D printing including the transfer of toner particles made of polymer (column 7, line 56). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kanazaki by using toner particles made of polymer as taught by Phelps in order to ensure the transfer of particles by taking advantage of a known and suitable material for that particular purpose. 
With respect to claim 9, Phelps discloses an alternative technique that applies a polymer ink by ink jet printing (column 1, lines 10-18). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazaki. 
Kanazaki discloses a method. Applicant is referred to paragraph 5 for a detailed discussion of Kanazaki. Kanazaki discloses carrier sheets, and although Kanazaki does not disclose cleaning the sheets, It would have been obvious to one of ordinary skill in the art at the time of invention to ensure the carrier sheets are sufficiently clean to provide clean substrates for printed layers and to prevent contamination of the final product. Response to Arguments
Applicant’s arguments with respect to Feygin have been considered but are moot because the new ground of rejection does not rely on Feygin applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kanazaki is newly cited to address the newly added subject matter of providing carrier sheets to a tray from the conveyor belt, and feeding the carrier sheets from the tray to the conveyor belt. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 13, 2022